Citation Nr: 1024116	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a psychiatric disability.  

This appeal was previously before the Board in February 2008, 
wherein it was noted that his original claim for service 
connection for a psychiatric disorder was denied in October 
1974.  In the February 2008 decision, the Board found that 
new and material evidence had been received and reopened the 
claim.  In addition, the Board remanded the claim for service 
connection for a psychiatric disability on the merits for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

There is no competent medical evidence linking the Veteran's 
current psychiatric disability to his period of service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, nor may a psychosis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2004 letter, issued prior to the 
rating decision on appeal, and in an April 2008 letter, the 
VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter and the April 
2008 letter advised the Veteran of how VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, and VA medical records.  The Board notes 
the Veteran failed to respond to the VA's April 2008 letter 
that requested he provide information concerning his 
treatment at several private facilities following service so 
VA could attempt to obtain those records.  The Board also 
notes the Veteran failed to report for a VA examination 
scheduled in conjunction with this claim.  By letter dated 
September 2009, the VA informed the Veteran he had failed to 
report for an examination, and notified him the examination 
would be rescheduled.  This letter advised the Veteran of the 
consequences of his failure to report for the examination.  
He failed to report for the rescheduled examination in 
October 2009.  

The Board also observes that it attempted to obtain the 
complete report of the Veteran's in-service hospitalization, 
as well as his Social Security Administration records, but 
such efforts were unsuccessful.  No records pertaining to the 
Veteran could be located.  The Veteran was advised of such in 
May 2010.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

The evidence supporting the Veteran's claim includes the 
service treatment records and some of the post-service 
medical evidence of record.  The service treatment records 
disclose the Veteran was hospitalized from November to 
December 1973.  He was referred for psychiatric evaluation 
after he threatened his supervisor.  It was noted he had been 
very difficult to deal with at work and seemed overly 
sensitive to criticism for the previous month.  The Veteran 
had done fairly well until one month earlier when a co-worker 
was appointed to a position.  Since that time, he felt his 
supervisor was out to get him.  He was very concerned about 
racism.  He felt he had always been treated poorly.  It was 
indicated he had had a short temper in the past and this had 
led to his getting into difficulty.  He was a discipline 
problem in high school, and was dismissed from school at age 
16 after a number of fights with teachers.  He had been 
arrested twice by police because of his provoking them.  The 
Veteran related he had never had any close friends, only 
acquaintances.  (The remainder of the hospital report is not 
of record and could not be obtained.)  

VA medical records dated from 2005 to 2009 reflect diagnoses 
including bipolar disorder with psychotic features; rule out 
mood disorder, not otherwise specified; rule out 
schizoaffective disorder, not otherwise specified; and 
personality disorder, not otherwise specified.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  A 
psychiatric evaluation on the separation examination in 
December 1973 was normal.  The Board notes that the 
separation examination was conducted following the Veteran's 
discharge from the hospitalization for a psychiatric 
evaluation noted above.  It was also indicated the Veteran 
was being considered for an administrative separation, and 
there were no mental defects that would warrant separation.  

The Board acknowledges the Veteran has referred to the fact 
he received psychiatric treatment in the 1980's.  The Board 
observes he has failed to provide the information requested 
by the VA that would enable it to procure these records, nor 
has he furnished them himself.  

VA outpatient treatment records disclose that when he was 
seen in December 2005, the Veteran reported a history of 
alcohol dependence.  He stated he started drinking at age 14 
and it became a problem when he was in his early 20's.  He 
also reported multiple rehabilitation treatments for alcohol, 
as well as using crack cocaine.  He had also used heroin, 
acid, hallucinogens and marijuana in the 1960's and 1970's.  
In October 2007, the Veteran reported he heard voices and 
mentioned feeling paranoid/suspicious of people.  He claimed 
he had experienced these symptoms for the last 20 years.  
This suggests his psychiatric disability had its onset years 
after his discharge from service.  

The Board notes that pursuant to its February 2008 remand, 
the Veteran was scheduled for an examination to ascertain 
whether the Veteran had a psychiatric disability that 
preexisted service and whether any current psychiatric 
disorder is etiologically related to service.  While an 
examination was scheduled, the Veteran failed to report for 
it.  "The duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App 190 (1991).  In this case, the 
Veteran failed to report for a VA examination and the 
rescheduled examination and the evidence expected from this 
examination could not be considered. 

After review of the record, the Board finds that the evidence 
of record fails to demonstrate the Veteran's current 
psychiatric disability had its onset in service, or that he 
suffered from a psychosis to a compensable degree within one 
year following his separation from service.  There is no 
competent medical evidence linking his current psychiatric 
disability to service, and he did not report for the VA 
examination scheduled to determine if a relationship between 
his current disorder and service exists.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.

Moreover, the Veteran's failure to report for the VA 
examination also provides a sufficient basis on which the 
claim may be denied.  In this regard, when a claimant fails 
to report for an examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2009).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


